*516
By the Court

McMillan, J.
This is an appeal from an order of the District Court striking out a portion of tbe defendant’s answer. The portion of the answer stricken out is as follows: “The said defendant denies each and every statement and averment, and every part of tbe same, in said amended complaint contained, as therein stated or otherwise, save as hereinafter stated, admitted or qualified.” The grounds of tbe motion to strike out this portion of tbe answer were as follows: That “tbe same is so indefinite and uncertain, that tbe precise nature of tbe defence is not apparent, and that tbe same does not contain a denial of each, nor of any allegation in tbe complaint, nor of any knowledge or information thereof sufficient to form a belief.”
The respondent interposes tbe objection, that this is not an order involving tbe merits of tbe action, or some part thereof, but merely a question of practice resting in tbe discretion of tbe court, and is not appealable.
f This portion of tbe answer purports to be a denial of all tbe allegations in tbe complaint not expressly admitted. Tbe remaining part of tbe answer'admits but a few of tbe material allegations of tbe complaint; if tbe portion of tbe answer in tbe form of a general denial is good, it puts at issue all tbe remaining allegations of tbe complaint material to tbe plaintiff’s right to recover, and not only compels tbe plaintiff to prove tbe issues on bis part, but permits tbe defendant to disprove them; if it is stricken out, tbe defendant is deprived of bis right to disprove tbe allegations, and they are taken as admitted against him ; tbe order striking out, therefore, goes to tbe merits of the action, and is appealable. Starbuck vs. Dunklee, 10 Minn., 173.
Upon tbe merits of tbe motion, we think it should not have been granted.
Tbe statute provides that tbe answer shall contain:
*5171st. A denial of each allegation of the complaint controverted by tbe defendant, or of any knowledge or information thereof sufficient to form a belief. Gen. Stat., p. 460, sec. 79. The statute prescribes no particular form of denial, nor does it make any distinction between general and specific denials. The sufficiency of a general denial, where it puts in issue the substance of the allegations to which it is addressed, cannot now be questioned; this form of denial has been in general use, by the profession, since the adoption of the code, and has been repeatedly recognized and sustained by this court. Bond vs. Corbet, 2 Minn., 248; Caldwell vs. Bruggerman, 4 Minn., 270; Starbuck v. Dunklee, 10 Minn., 173; Montour vs. Purdy, 11 Minn., 401.
The Certainty required in pleading, is that the allegation must be so certain and explicit as to exclude ambiguity, and make the meaning of the averments clearly intelligible. Gould's Pl., Ch., 4, sec. 24, p. 180.
Any language in an answer, therefore, which clearly indicates the allegations which the pleader intends to controvert, and denies with certainty the substance of such allegations, is sufficient.
If a complaint alleges a fact which is qualified by a particular intention, or by its connection with other facts alleged in the pleading, there is no reason why the simple fact may not be admitted, and the qualifying facts or circumstances be denied ; nor do we see any reason why, in case of an allegation embracing a fact and a qualifying intention, a general denial of the allegation except as afterwards admitted, followed with an express admission of the simple fact, is not sufficient to put in issue the intention alleged, and is not sufficiently definite and certain. If the legal effect of express statements or admissions is to qualify or deny any of the allegations in the complaint, it is no objection to the answer that such effect is *518not expressly stated in the answer. The answer in this case purports to deny each and every allegation in the complaint, except as afterwards stated, admitted or qualified in the answer. If there is no ambiguity in what is afterwards stated, admitted or qualified in the subsequent portion of the answer, the pleading is sufficiently certain. The statements and admissions in the answer are. express and unambiguous, and there can be no reasonable doubt as to what the pleader intended to state and admit.
¥e are therefore of opinion, that the answer is sufficiently definite and certain as to the portions of the complaint which the pleader intended to controvert.
The question then remains whether the denial in the answer is sufficient in form to put in issue the portions of the complaint which it purports to deny. The language of a general denial, considered in reference to the allegation it purports to deny, may be such as to be a denial in form only, and not in substance : an instance of this kind is found in the case of Dean vs. Leonard, 9 Minn., 190, or it may be uncertain as in Starbuck vs. Dunklee, 10 Minn., 168. But the case under consideration differs from these ; the defendant in this case “denies each and every statement and averment, and every part of the same, in said amended complaint as therein stated or otherwise” : this we think is a denial, in form and substance, of the allegations controverted; it would be unreasonable to suppose that the pleader intended to deny a portion of a sentence, composing an allegation in the complaint, and the only reasonable construction, to give the language any effect, is, that he intended to deny every thing which in legal effect was embraced in the allegation. The respondent also urges, that “the denial, when coupled with the words immediately preceding, is bad. The defendant shows to this court and states that he denies,” &c. We itali*519eise the word “that” for our own convenience. Whether the principle embraced in this objection is true or not, we need not determine. The language of this answer is, “The separate answer of said defendant, * * * shows to this court and states : First, the said defendant denies,” &c. The rule contended for by the respondent of course would not be applicable here.
The order granting the motion to strike out is reversed.